In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana
                 ______________________________

                       No. 06-11-00007-CV
                 ______________________________


                   DAVID HARWOOD, Appellant

                                  V.

B & W FINANCE CO., INC., FNFS, LTD., AND JOANNE B. MCKINNEY,
LARRY FREEMAN, ALTON C. RYE, AND DAVID MOONEY, Appellees




             On Appeal from the 7th Judicial District Court
                         Smith County, Texas
                     Trial Court No. 07-1630-A




             Before Morriss, C.J., Carter and Moseley, JJ.
            Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

        David Harwood, the sole appellant in this case, has notified the Court that he wishes to

dismiss his appeal.1 Therefore, we dismiss the appeal. See TEX. R. APP. P. 42.1.




                                                             Josh R. Morriss, III
                                                             Chief Justice

Date Submitted:           May 9, 2011
Date Decided:             May 10, 2011




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.


                                                        2